Motion Granted; Appeal Reinstated, Dismissed, and Memorandum Opinion filed
May 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-00373-CV
                                   _____________

                          HEATHER M. WHITE, Appellant

                                           V.

                             BRENT S. WHITE, Appellee


                      On Appeal from the County Court at Law
                            Washington County, Texas
                          Trial Court Cause No. CCL6034


                      MEMORANDUM OPINION

      This is an appeal from a final decree of divorce signed January 27, 2010. On May
19, 2011, the appeal was abated at the parties’ request so that a settlement agreement
could be finalized. On May 16, 2012, the parties filed a joint motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered reinstated and dismissed.

                                         PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Christopher.